           Case 2:18-cv-02791-KJN Document 23 Filed 06/26/20 Page 1 of 3
 1   HARVEY P. SACKETT (72488)
 2

 3

 4   1055 Lincoln Avenue
     San Jose, California 95125-6011
 5   Telephone: (408) 295-7755
     Facsimile: (408) 295-7444
 6   Attorney for Plaintiff
 7   /as
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   FRANK D. ARIAS,                                              Case No.: 2:18-cv-02791-KJN
                                                            )
12                                                          )
                   Plaintiff,                               )     STIPULATION AND ORDER FOR
13                                                          )     THE AWARD AND PAYMENT OF
                                                            )
              v.                                            )     ATTORNEY FEES PURSUANT TO
14                                                                THE EQUAL ACCESS TO JUSTICE
                                                            )
     ANDREW SAUL,                                           )     ACT, 28 U.S.C. § 2412(d)
15
     Commissioner of Social Security,                       )
16                                                          )
                    Defendant.                              )
17                                                          )
                                                            )
18                                                          )

19            On September 20, 2019 this Court issued an order reversing the final decision of the

20   Defendant, Andrew Saul, the Commissioner of Social Security (Commissioner), with a remand

21   for a rehearing, 42 U.S.C. § 405(g) (sentence four); judgment was entered.

22            In the interest of administrative and judicial economy, the parties have agreed to stipulate

23   that an award of THREE THOUSAND ($3,000.00) in attorney fees under the Equal Access to

24   Justice Act (EAJA), 28 U.S.C. § 2412(d), is reasonable. This award is without prejudice to

25   Plaintiff’s right to seek attorney’s fees under section 206(b) of the Social Security Act, 42 U.S.C.

26   § 406(b), subject to the offset provisions of the EAJA. However, this award shall constitute a

27

28                                                      1

     STIPULATION AND ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
     PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
        Case 2:18-cv-02791-KJN Document 23 Filed 06/26/20 Page 2 of 3
 1   complete release from and bar to any claims Plaintiff may have relating to EAJA fees and costs.
 2   Further, such award shall not be used as precedent in any future cases, nor be construed as a
 3   concession by the Commissioner that the original administrative decision denying benefits to
 4   Plaintiff was not substantially justified.
 5           Under Astrue v. Ratliff, 560 U.S. 586 (2010), EAJA fees awarded by this Court belong to
 6   the Plaintiff and are subject to offset under the Treasury Offset Program (31 U.S.C. §
 7   3716(c)(3)(B) (2006)). This Court should therefore order the EAJA fees to be paid to Plaintiff.
 8   The Commissioner recognizes that Plaintiff assigned his right to EAJA fees to his attorney. If,
 9   after receiving the Court’s EAJA fee order, the Commissioner (1) determines that Plaintiff owes
10   no debt subject to offset under the Treasury Offset Program; and (2) agrees to waive the
11   requirements of the Anti-Assignment Act, then the EAJA fees will be made payable to Plaintiff’s
12   attorney. However, if there is a debt owed under the Treasury Offset Program, the
13   Commissioner does not waive the requirements of the Anti-Assignment Act, and the remaining
14   EAJA fees after offset will be paid by a check made out to Plaintiff but delivered to Plaintiff’s
15   attorney.
16           Accordingly, Defendant agrees to pay Plaintiff $3,000.00 in attorney’s fees.
17           All parties whose signature lines appear in this document have consented to its filing.
18   This award is without prejudice to the rights of Sackett and Associates and/or Harvey P. Sackett
19   to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
20   provisions of the EAJA.
21

22   Dated: Dece
23   mber 9, 2019                    SACKETT AND ASSOCIATES
24
                                             By:   /s/ HARVEY P. SACKETT
25                                                 HARVEY P. SACKETT
                                                   Attorney for Plaintiff
26                                                 FRANK D. ARIAS

27

28                                                     2

     STIPULATION AND ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
     PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
         Case 2:18-cv-02791-KJN Document 23 Filed 06/26/20 Page 3 of 3
 1
     Dated: June 25, 2020              McGREGOR W. SCOTT
 2                                         United States Attorney

 3                                     By:    /s/SHARON LAHEY
                                              SHARON LAHEY
 4                                            Special Assistant United States Attorney
                                              Attorneys for Defendant
 5                                            [*As authorized by email on 12/9/19]
 6
                                           ORDER
 7

 8   Pursuant to the stipulation, IT IS SO ORDERED.

 9   Dated: June 25, 2020
10

11

12   /2791.arias

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                3

     STIPULATION AND ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
     PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
